DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 07/21/2022 which amended claims 14-16 and cancelled claim 7. Claims 1 and 14-16 are currently pending in the application for patent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: illumination unit, display unit, optical system, transmissive reflective member in claims 1 and 14-16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record whether taken alone or in combination, fails to teach, suggest or render obvious the attenuation rate distribution comprises an axis in which a light transmission rate decreases monotonically, and wherein the predetermined angle is set such that the evenness of display image luminance is improved on two optical paths passing through a tip point of the axis and an end point of the axis passing through the display optical axis.
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding Claim 16, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious wherein the illumination unit emits the illumination light which is an illumination optical axis at which a predetermined angle is provided with respect to a display optical axis, to improve the evenness of display image luminance, wherein the predetermined angle comprises an angle only directed toward a display region of the display unit corresponding to at least an upper edge of the display image.
These limitations in combination with the other limitations of claim 16 renders the claim non-obvious over the prior art of record.

Nambara (US 2020/0174253) discloses a head-up display device (Figure 1; Heads-Up Display Device 100) for emitting an image comprising vehicle information as display light and projecting the image to a transmissive reflective member (Figure 1; Windshield 3) of a vehicle (see Figure 1 and Paragraph [0048]), to provide the vehicle information to an occupant of the vehicle (see Paragraph [0048]; wherein information such as vehicle speed, fuel remaining amount, road information, and visibility auxiliary information is projected), the head-up display device (Figure 1; Heads-Up Display Device 100) comprising: 
an illumination unit (Figure 2; Illumination Light Source Unit 10) which comprises a light source (Figure 2; Light Emitting Elements 10a) and emits illumination light (see Paragraph [0064]); 
a display unit (Figure 2; Image Display Panel 50) which displays the image and emits the display light when the image is illuminated with the illumination light (see Paragraph [0094]); 
a control unit (Figure 2; Light Source Circuit Board 12) which controls illuminance of the illumination unit (Figure 2; Illumination Light Source Unit 10) and display of the display unit (see Paragraphs [0063] and [0091]-[0094]; wherein the light source circuit board 12 controls the light emitting elements 10a and wherein it is inherent that a corresponding control means is also responsible for controlling the image display panel 50 such that the liquid crystal pixels 50a thereof produce a desired image); 
an optical system (Figure 1; Light Guide Unit 60 and Dustproof Cover 82) which provides the display light to the occupant by performing both reflection and transmission at at least one portion in a display optical path (see Figure 1 and Paragraphs [0055]-[0058]; wherein the display light is reflected between the plane mirror 61 and concave mirror 63 to pass through dustproof cover 82); 
a housing (Figure 1; Housing 80) which comprises an opening (Figure 1; Window 81) through which the display light passes (see Figure 1 and Paragraph [0058]; wherein display light passes through the dustproof cover 82 situated in window 81), and houses the display unit (Figure 2; Image Display Panel 50), the illumination unit (Figure 2; Illumination Light Source Unit 10), and the optical system (Figure 1; Light Guide Unit 60 and Dustproof Cover 82; also see Figure 2 and Paragraph [0054]); and 
a cover glass (Figure 1; Dustproof Cover 82) which is formed of a transparent substrate comprising a uniform thickness, covers the opening (see Figure 1 and Paragraph [0058]), transmits the display light (see Paragraph [0058]), and constitutes a portion of the optical system (see Paragraph [0058]), 
wherein the optical system (Figure 1; Light Guide Unit 60 and Dustproof Cover 82) comprises a predetermined attenuation rate distribution with respect to visible light in a projection direction of the display light (see Paragraphs [0103] and [0105]; wherein it is inherent that the optical system of Nambara utilizes a predetermined attenuation rate distribution otherwise the invention would not direct the projected image to the eyes of the user as intended), wherein 
the attenuation rate distribution is non-point symmetric with respect to the display optical axis (see Figure 2; wherein the attenuation rate distribution is non-point symmetric with respect to the display optical axis due to the tilted or inclined nature of the image display panel 50 with respect to the optical axis OA of the illumination light source unit 10), wherein 
when the display light passes through the cover glass (Figure 1; Dustproof Cover 82), the display light passes with an elevation angle in a rearward direction of the vehicle (see Figure 1; wherein upon the display light being reflected by concave mirror 63 and passing through dustproof cover 82 it is redirected in a rearward direction of the vehicle), wherein a display image visually recognized by the occupant is a rectangle (see Paragraph [0059]; wherein the display surface 54 is a rectangular shape and wherein the image viewed by the driver corresponds thereto such that the dimension in the direction corresponding to the image left-right axis Ax is longer than the dimension in the direction corresponding to the image up-down axis Ay in both the image on the display surface 54 and the image displayed as the virtual image VTI), and wherein the predetermined angle comprises an angle of a directional component (Figure 1; wherein the driver 66 and the concave mirror 63 are the directional component) toward a display region of the display unit corresponding to at least an upper edge of the display image (see Paragraph [0060]; wherein it is disclosed that the imaging positions of the virtual images VTI move up and down at the same time by swinging the concave mirror 63, to adjust the position easy for the occupant to see).

Uchida (US 2020/0284952) discloses an illumination unit (Figure 2; Projection Device 20) which comprises a light source and emits illumination light (see Paragraph [0075]; wherein a light source is an inherent structural element of the projection device 20 to facilitate the projection of projection light L1); 
an optical system (Figure 2; Diffuser Plate 10) which provides the display light to the occupant (see Figure 2 and Paragraphs [0075] and [0084]); 
wherein the optical system (Figure 2; Diffuser Plate 10) comprises a predetermined attenuation rate distribution with respect to visible light in a projection direction of the display light (see Figures 2 and 3 and Paragraph [0071]), 
wherein the illumination unit (Figure 2; Projection Device 20) emits the illumination light which is an illumination optical axis (Figure 2; Optical Axis A1) at which a predetermined angle is provided with respect to a display optical axis (Figure 2; Optical Axis A0), to improve the evenness of display image luminance (see Figure 2 and Paragraph [0130]; wherein it is disclosed that an incident angle θi formed by the optical axis of the projection light at the microlens shaped mirror part and a normal of the main surface intersecting with each other is in a range of 0-50 degrees and that the reflection light emitted from diffuser plate 10 has substantially even luminance in the range of a desired diffusion angle).
As it pertains to claim 1, neither Nambara or Uchida, whether taken alone or in combination, teaches, suggests or renders obvious the attenuation rate distribution comprises an axis in which a light transmission rate decreases monotonically, and wherein the predetermined angle is set such that the evenness of display image luminance is improved on two optical paths passing through a tip point of the axis and an end point of the axis passing through the display optical axis.
As it pertains to claim 16, neither Nambara or Uchida, whether taken alone or in combination, teaches, suggests or renders obvious wherein the illumination unit emits the illumination light which is an illumination optical axis at which a predetermined angle is provided with respect to a display optical axis, to improve the evenness of display image luminance, wherein the predetermined angle comprises an angle only directed toward a display region of the display unit corresponding to at least an upper edge of the display image.
The dependent claims, claims 14 and 15, are likewise allowable by virtue of their dependency upon allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882